DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites that the display element comprises “an opaque base material” which “has a low brightness”, however this opaque base material with low brightness is only mentioned in regards to Fig. 8 (Group I) as described in SPEC (0151).  
Furthermore, although other embodiments including the elected embodiment of Group V, may be arranged on a generic opaque substrate, the opaque substrate is not within the scope of the display element.  Elected Figures 23-24 may be arranged on an opaque substrate, but do not contain an opaque substrate as claimed, thus the claims are indefinite and unclear. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhse et al. (US 2013/0093172).
In respect to claim 1, the claim is impossible to ascertain for the reason stated above, however, Fuhse et al. disclose a display element comprising a plurality of display areas, the display area comprising a plurality of sub display areas having a plurality of cells (Fig. 12); wherein the sub display areas become reflective in accordance to an orientation angle and an elevation angle, providing different motifs (Fig. 13).  Fuhse et al. disclose that any arbitrary assorted of sub display areas may constitute a “cluster” e.g. the middle sub display area and the leftmost.  This “cluster” includes two different sets of included surfaces having different orientation angle and elevations (see above).
In respect to the amended subject matter, Fuhse et al. do not disclose that the “display element comprising an opaque base material”, not any details pertaining to the base material (low brightness) or its functionality with respect to the display element (e.g. it “looks dark…”).  However, the elected Figures 23-24 are not drawn to an opaque substrate.  Thus, the recitation is intended use.  There is no structural distinction present in the claims and thus Fuhse et al. is believed to be structurally capable of the intended use claimed.
In respect to claims 5 and 13, although unclear for the reasons stated above, Fuhse et al. disclose that the structure of each cell comprises a plurality of prism structures 5 arranged in parallel to each other and extending linearly, each having a triangular cross-sectional shape (Fig. 13); each triangular shape comprising sides sandwiching an apex, forming respective inclination angles; one angle is a 90 degree inclination and the other angle is a smaller inclination angle (Fig. 13);  the prism structures have identical inclination angles within each individual cell, and have different orientations and inclinations between different cells (Figs 12-13).

Response to Arguments

Applicant's arguments filed 08/03/22 have been fully considered but they are not persuasive.
Arguments are drawn to the alleged distinction of the display element further comprising an opaque base material, however this is both unclear (See 35 USC 112(b) Rejection) as well as not supported by the elected Group V.   The Group V structure may be arranged on the opaque substrate (e.g. previous claim 7) however this is an intended use.  The opaque substrate is not an element of the display element (all transparent, Figures 23-24).
The applicant has not provided for any difference in the display element itself, between the application and Fuhse et al., and thus providing the patentably indistinguishable display element of Fuhse et al. to a low brightness substrate (intended use) would yield the same reflection effects.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637